

 
 

--------------------------------------------------------------------------------

 

MAY 1995
AMENDED AS OF APRIL 29, 2015


BY-LAWS
OF
PROVIDENCE AND WORCESTER RAILROAD COMPANY
ARTICLE I
OFFICES
The corporation may have offices at such places either within or without the
State of Rhode Island as the Board of Directors may from time to time determine
or the business of the corporation may require.
ARTICLE II
MEETINGS OF STOCKHOLDERS
Section 1.  All annual meetings of the stockholders for the election of
directors shall be held within or without the State of Rhode Island at such
place as may be fixed from time to time by the Board of Directors; at least ten
days' notice shall be given to the stockholders of the place so fixed. Meetings
of stockholders for any other purpose may be held at such time and place, within
or without the State of Rhode Island, as shall be stated in the notice of the
meeting.
Section 2.  Annual meetings of stockholders, commencing with the year 1988,
shall be held on the last Wednesday of April if not a legal holiday, and if a
legal holiday, then on the secular day following, at which the stockholders
shall elect a Board of Directors and transact such other business as may
properly be brought before the meeting.
Section 3.  Written notice of the annual meeting shall be given to each
stockholder of record at least ten days before the date of the meeting.
Section 4.  Special meetings of the stockholders, for any purpose or purposes,
may be called by the President, or by the Chairman if there be a Chairman, and
shall be called by the President or Secretary at the request in writing of a
majority of the Board of Directors. Such request shall state the purpose or
purposes of the proposed meeting.
Section 5.  Written notice of any special meeting of stockholders, stating the
time, place and purpose thereof, shall be given to each stockholder of record at
least ten days before the date fixed for the meeting.
Section 6.  Business transacted at any special meeting of stockholders shall be
limited to the purposes stated in the notice.
Section 7.  Stockholders representing a majority of each class of the shares
entitled to vote, present in person or represented by proxy, shall constitute a
quorum at all meetings of the stockholders for the transaction of business. If,
however, such quorum shall not be present or represented at any meeting of the
stockholders, the stockholders present in person or represented by proxy, shall
have the power to adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented any business may be transacted at the meeting as originally
notified.
ARTICLE. III
DIRECTORS
Section 1.  The number of directors which shall constitute the whole Board of
Directors shall be not less than six [Amended December 12, 1995] nor more than
fifteen [Amended December 12, 1995]. Within the foregoing limits, the number of
directors to constitute the whole Board shall be fixed by vote of the Board of
Directors at any regular or special meeting of the Board of Directors, or by the
stockholders at the annual meeting. If, pursuant to the foregoing authority, the
number of directors constituting the whole Board shall be decreased, such
decrease shall not be effective with respect to the terms of directors then
holding office until the next annual meeting of stockholders. The directors
shall be elected at the annual meeting of the stockholders, except as provided
in Section 2 of this Article, and each director elected shall hold office until
his successor is elected and qualified. [Amended as of April 27, 2005.]  No
person who is not a shareholder of the corporation shall be eligible to serve as
a director of the corporation. Any director who, during the period beginning
with his or her first election to office and ending on the December 31 next
following such election, or during any calendar year thereafter, attends less
than seventy-five percent (75%) of either (i) the total number of meetings of
the Board of Directors held during such period, or (ii) the total number of
meetings held by all committees of the Board of Directors on which he or she
shall have served during such period, shall be ineligible for re-election as a
director upon the expiration of his or her term as a director; provided, that a
majority of the remaining directors may waive such requirement upon receipt of
evidence satisfactory to them that the failure of any director to satisfy the
foregoing requirements was due to medical reasons. [Amended April 26, 1995]
Section 2.  Vacancies in the Board of Directors may be filled in the manner
provided in the charter. A vacancy or vacancies shall be deemed to exist at any
time the number of directors then in office is less than the whole Board as
provided in Section 1, above.
Section 3.  The business of the corporation shall be managed by its Board of
Directors, which may exercise all powers of the corporation and do all such
lawful acts and things as are not by statute or by the charter or by these
by-laws directed or required to be exercised or done by the stockholders.
Section 4.  The Board of  Directors of the corporation may hold meetings, both
regular and special, either within or without the State of Rhode Island.
Section 5.  The Board of Directors shall hold a meeting immediately after each
annual meeting of stockholders, at which meeting they shall elect a President, a
Vice President, a Treasurer, a Secretary, and such other officers as they may
deem appropriate, provided, however, that they may adjourn said meeting to such
time as they see fit and elect said officers at said adjourned meeting. They may
also, at any annual meeting, or at any adjournment thereof, transact any other
business which may be properly brought before them. Regular quarterly meetings
of the directors shall be held on the last Wednesdays in the months of July,
October, January and April. Special meetings of the directors shall be held upon
the call of the President, or by the Chairman if there be a Chairman, as
hereinafter provided. The Secretary shall give each director notice, by mail, at
least twenty-four hours before any meeting, whether regular or special (except
the first meeting), of the time and place of such meeting. But in the case of
necessity, such notice may be given at such time and in such manner as the
President or the Chairman may direct.
Section 6.  At all meetings of the Board of Directors the presence of both (i) a
majority of the directors, and (ii) a majority of the directors elected by the
holders of the corporation's Preferred Stock (including any director elected to
fill any vacancy resulting from the resignation, death or removal of a director
elected by such holders), shall constitute a quorum for the transaction of
business and the act of a majority of the directors present at any meeting at
which there is a quorum shall be the act of the Board of Directors. If a quorum
shall not be present at any meeting of the Board of Directors, the directors
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.
Section 7.  The Board of Directors may, by resolution passed by a majority of
the directors, designate one or more committees, each committee to consist of
three or more of the directors of the corporation, which, to the extent provided
in the resolution, shall have and may exercise the powers of the Board of
Directors in the management of the business and affairs of the corporation and
may authorize the seal of the corporation to be affixed to all papers which may
require it. Such committee or committees shall have such name or names as may be
determined from time to time by resolution adopted by the Board of Directors.
Section 8.  The committees shall keep regular minutes of  their proceedings and
report the same to the Board of Directors when required.
Section 9.  Members of the Board of Directors or any committee designated hereby
may participate in any special meeting of the Board or any meeting of such
committee by means of a conference telephone or similar communications
equipment, by means of which all persons participating in the meeting can hear
each other at the same time, and participation by such means shall constitute
presence at any such meeting.  Directors may be paid their expenses, if any, of
attendance at each meeting of the Board of Directors or any committee designated
by the Board, and directors who are not also full-time employees of the
corporation may be paid a fixed sum for attendance at each meeting of the Board
at which a quorum is present, whether regular or special, and at each meeting of
any such committee attended in person and at which a majority of the members are
present, such fixed sum to be determined in each case by the Board of Directors.
[Amended April 26, 1995]
Section 10.  A director may be removed, with or without cause, only in the
manner provided in the charter.

-  -
 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
OFFICERS
Section 1.  The officers of the corporation shall include a President, a Vice
President, a Secretary and a Treasurer. The offices of Treasurer and Secretary
may be held by the same person.
Section 2.  The Board of Directors may appoint such other officers and agents,
including a Chairman, as it shall deem necessary, who shall hold their offices
for such terms as shall be determined from time to time by the Board.
Section 3.  [Deleted April 26, 2006]
Section 4.  Any officer elected or appointed by the Board of Directors may be
removed at any time by the affirmative vote of a majority of the Board of
Directors. Any vacancy occurring in any office of the corporation by death,
resignation, removal or otherwise shall be filled by the Board of Directors.
Section 5.  The Chairman, if any, shall be the chief executive officer of the
corporation; the President shall be the chief operating officer of the
corporation; and the Treasurer shall be the chief financial officer of the
corporation. If no Chairman is elected, qualified and acting, the President
shall also be the chief executive officer of the corporation. The other officers
of the corporation shall have the powers and shall perform the duties
customarily appurtenant to their respective offices, and shall have such further
power and shall perform such further duties as shall be from time to time
assigned to them.

-  -
 
 

--------------------------------------------------------------------------------

 

ARTICLE V
CERTIFICATES OF STOCK
Section 1.  Every holder of stock in the corporation shall be entitled to have a
certificate, signed by, or in the name of, the corporation, by the President and
Treasurer or Secretary, certifying the number and class of shares owned by him
in the corporation.
Section 2.  Where a certificate is signed (1) by a transfer agent or an
assistant transfer agent or (2) by a transfer clerk acting on behalf of the
corporation and a registrar, the signature of any such President, Secretary or
Treasurer may be facsimile. In case any officer or officers who have signed, or
whose facsimile signature or signatures have been used on, any such certificate
or certificates shall cease to be such officer or officers of the corporation,
whether because of death, resignation or otherwise, before such certificate or
certificates have been delivered by the corporation, such certificate or
certificates may nevertheless be adopted by the corporation and be issued and
delivered as though the person or persons who signed such certificate or
certificates or whose facsimile signature has been used thereon, had not ceased
to be such officer or officers of the corporation.
Section 3.  The Board of Directors may direct a new certificate or certificates
to be issued in place of any certificate or certificates theretofore issued by
the corporation alleged to have been lost or destroyed, upon the making of an
affidavit of that fact by the person claiming the certificate of stock to be
lost or destroyed. When authorizing such issue of a new certificate or
certificates, the Board of Directors may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost or destroyed
certificate or certificates, or his legal representative, to advertise the same
in such manner as it shall require and/or to give the corporation a bond in such
sum as it may direct as indemnify against any claim that may be made against the
corporation with respect to the certificate alleged to have been lost or
destroyed.
Section 4.  Upon surrender to the corporation or the transfer agent of the
corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
Section 5.  The corporation shall be entitled to recognize the exclusive right
of a person registered on its books as the owner of shares to receive dividends,
and to vote as such owner, and shall not be bound to recognize any equitable or
other claim to or interest in such share or shares on the part of any other
person, whether or not it shall have express or other notice thereof.
ARTICLE VI
INDEMNIFICATION OF OFFICERS
The corporation shall indemnify, to the full extent permitted by law from time
to time, any person who is or was an officer of the corporation and any person
who, while an officer of the corporation, is or was serving at the request of
the corporation as a director, officer, partner, trustee, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust,
other enterprise or employee benefit plan, against all judgments, penalties,
fines, settlements and reasonable expenses actually incurred by such person in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, in which such person
was, is or is threatened to be made a named defendant or respondent by reason of
the fact that such person is serving or at any time was serving in one or more
of the capacities set forth above.
ARTICLE VII
GENERAL PROVISIONS
Section 1.  The President shall present at each annual meeting a statement of
the business and condition of the corporation.
Section 2.  All checks and notes of the corporation shall be signed by such
officer or officers or such other person persons as the Board of Directors may
from time to time designate.
Section 3.  The fiscal year of the corporation shall end on the thirty-first day
of December in each year.
Section 4.  The corporate seal shall have the inscribed thereon the name of the
corporation, the year of its organization and the words "Incorporated 1969 Rhode
Island". The seal may be used by causing it or a facsimile thereof to be
impressed, affixed or reproduced or otherwise.
Section 5.  Exclusive Forum.  Unless the corporation consents in writing to the
selection of an alternative forum, the sole and exclusive forum for (i) any
derivative action or proceeding brought on behalf of the corporation, (ii) any
action asserting a claim of breach of a fiduciary duty owed by any director or
officer or other employee of the corporation to the corporation or the
corporation’s stockholders, (iii) any action asserting a claim against the
corporation or any director or officer or other employee of the corporation
arising pursuant to any provision of the Rhode Island Business Corporation Act
or the corporation’s legislative charter, as heretofore amended, or Bylaws (as
either may be amended from time to time), or (iv) any action asserting a claim
against the corporation or any director or officer or other employee of the
corporation governed by the internal affairs doctrine shall be a state court
located within the State of Rhode Island (or, if no state court located within
the State of Rhode Island has jurisdiction, the United States District Court for
the District of Rhode Island). [Amended April 29, 2015]
ARTICLE VIII
REPEAL AND AMENDMENT OF BY-LAWS
These By-laws may be amended or repealed at any annual or special meeting of the
stockholders, provided that they shall not be amended or repealed at a special
meeting unless notice that it is proposed to amend or repeal them is given by
the Secretary in the notice of such meeting. The Board of Directors shall not
have authority to amend these By-Laws.





-  -
 
 

--------------------------------------------------------------------------------

 
